DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 13, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0196098 (Mettlach) as evidenced by JP 2004083710 A (Aoki) and U.S. 2014/0316037 (Kannan).

30 to 98 wt.% of an aromatic polyester - inclusive of polybutylene terephthalate (PBT) (meets applicants’ component (1) and overlaps content thereof);
0.01 to 15 wt.% of a branched polycarbonate or polyester (not precluded from present claims); 
1 to 20 wt.% of an aliphatic-aromatic copolyester derived from cai) 35 to 99 mol% of at least one succinic, adipic or sebacic acid, or ester-forming derivative thereof, ca2) 1 to 65 mol% of terephthalic acid or ester-forming derivative thereof and cb) 100 mol% of 1,4-butanediol and/or 1,3-propanediol  (embraces applicants’ component (2) and content thereof); and
0 to 60 wt.% of additives (when present not precluded from present claims)
(e.g., abstract, [0018], [0057-0061], [0085-0088], [0162-0165], Examples 2, 7, 8, 10, 11 and 14, Comparative Example 3, claims).  Mettlach’s exemplified Ecoflex FBX 7011 aliphatic-aromatic copolyester, as evidenced by Aoki, comprises 42 mol% butylene terephthalate and 58 mol% butylene adipate repeating units.
	In essence, Mettlach’s exemplified compositions differ from present claims 1 and 2 in that the aromatic ester unit molar content of the exemplified Ecoflex aliphatic-aromatic copolyester does not fall within the presently claimed “60 to 80 mol%” range.  To the extent, however, that Mettlach’s disclosure includes aliphatic-aromatic copolyesters having up to 65 mol% aromatic ester unit [0060], it would have been within obvious to one having 
As to claims 3 and 17, the weight average molecular weight (Mw) of Mettlach’s aliphatic-aromatic copolyester material is not specified.  Mettlach’s aliphatic-aromatic copolyesters C), however, have a molar mass (Mn) of up to 100,000 mol/g [0093].  In general, the Mw of an aliphatic-aromatic copolyester is higher than its corresponding Mn, per Kannan (Table 2).  Accordingly, it would be expected that Mettlach’s aliphatic-aromatic copolyesters with a Mn of up to 100,000 mol/g would necessarily have a Mw falling within applicants’ Mw range.  It is within the purview of one having ordinary skill in the art to select an appropriate aliphatic-aromatic Mw in accordance with the ultimate properties desired. 
As to claim 4, the Mw of Mettlach’s exemplified PBTs is not specified.  Mettlach’s silence relative to the Mw of the PBT, however, implicitly suggests that any Mw is suitable.  It is within the purview of one having ordinary skill in the art to select an appropriate PBT Mw in accordance with the ultimate properties desired. 
	As to claim 8, it is reasonably believed that Mettlach’s aliphatic-aromatic copolyester is a random copolymer.
As to claims 9 and 13, it would be expected that Mettlach’s compositions comprising an aliphatic-aromatic copolyester having 60 to 65 mol% aromatic ester units would necessarily possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Mettlach.
As to claims 14 and 15, Mettlach discloses aliphatic-aromatic copolyester comprising butylene terephthalate and butylene adipate repeating units, meeting the presently claimed m, n and p requirements.
As to claim 16, it is within the scope of Mettlach’s inventive disclosure, and obvious to one having ordinary skill in the art, to employ PBT and aliphatic-aromatic copolyester in amounts falling within the presently claimed scope with the reasonable expectation of success.
As to claim 18, it is within the purview of one having ordinary skill in the art to optimize the polydispersity index of the aliphatic-aromatic copolyester in accordance with the ultimate properties desired.
 


Response to Arguments
Applicant's arguments filed November 17, 2020 have been fully considered but they are not persuasive in overcoming the 35 USC 103 rejection based on U.S. 2011/0196098 (Mettlach).
The data presented in the Attachment filed November 17, 2020, demonstrating that when the content of the aromatic ester unit in the copolyester is 60 mol% or 80 mol% the claimed composition exhibits superior elongation at break properties as compared to the comparative examples 5 and 6 containing less than 60 mol% aromatic ester unit, is not factually supported by an appropriate affidavit or declaration to be of probative value. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
MPEP 716.01.
Applicant's arguments and amendments filed November 17, 2020 are effective to overcome the nonstatutory double patenting rejection over copending 16/343,711.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765